PER CURIAM.
This is a petition to recall the mandate and reconsider our decision [59 F.(2d) 974] or, in the alternative, grant the appellees permission to apply to the District Court for leave to amend their answer alleging inequitable conduct on the part of the appellant in publishing and disseminating misleading statements said to bo false regarding the de-*1032cisión of this court, claiming that, By reason thereof, the appellant should be barred from the relief obtained on this appeal.
On the affidavits which have been submitted and the letters which form the basis of this application, we think the alternative relief should be granted. Leave is hereby granted to the appellee to apply to the District Court for appropriate relief in view of what has transpired since the rendition of our decision in this cause.